Citation Nr: 0629600	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  99-17 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and J.L.F.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from April 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
schizophrenia. 

In May 2002, a hearing was held before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of that hearing is of record.

This case was previously before the Board in August 2003 when 
it was remanded for additional development.  The requested 
development has been completed and the Board proceeds with 
review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  Schizophrenia was noted on examination at entry into 
service.

3.  The evidence does not show that the veteran's preexisting 
schizophrenia increased in severity during service.


CONCLUSION OF LAW

Schizophrenia preexisted active service and was not 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On induction examination in April 1970, the veteran was noted 
to have a past history of anxiety neurosis.  Although 
psychiatric assessment was noted as "normal", the report of 
examination references a letter from his private physician 
reporting on his condition.  This letter from M. Weinblatt, 
M.D., dated October 1969, noted the veteran's psychiatric 
history which included a psychiatric hospitalization, and the 
opinion that the veteran had an anxiety neurosis as well as a 
likely underlying undifferentiated schizophrenic process.  

Treatment records in service show that in June 1970, the 
veteran was being treated with Thorazine for anxiety.  In 
July, he was referred to the mental health clinic with 
complaints of being nervous and depressed, and in the process 
of a divorce.  He admitted to a past psychiatric history, 
including treatment on a psychiatric ward in 1969 because he 
was depressed and had tried to hurt himself by jumping from a 
moving car.  He continued treatment for complaints of 
nervousness, switching from Thorazine to Librium.  

In August 1971, the veteran was admitted to a military 
hospital in Germany for psychiatric treatment with complaints 
of diffuse general anxiety.  He stated on admission that he 
did not feel right, that he had had a "nervous breakdown" 
and felt that it was about to happen again.  He explained 
that he had been hospitalized before in 1969 because of 
nervousness as a result of his wife telling him that she 
wanted a divorce.  He was transferred to another hospital 
where his improvement after approximately 13 days of total 
hospitalization was noted to be slow but quite steady, and he 
indicated that he was motivated to go back to duty.  At 
discharge, his final diagnosis was schizophrenia, simple 
type, acute, chronic, moderate, manifested by loose 
associations, flat affect, autism and paranoid ideation.  
There was no further psychiatric treatment shown in service, 
and on examination at separation in December 1971 his 
psychiatric evaluation was noted as "normal."  

In July 1975, the veteran was admitted to a private hospital 
complaining that "these voices wouldn't let me concentrate 
and I panicked . . ."  He admitted that he was scared and 
thought that demons were going to enter his body.  His sister 
had been visiting him at his home and she noticed that he was 
very withdrawn.  She tried to get him to see the family 
physician.  Instead, he walked to the local parish where the 
pastor drove him to the Toledo Mental Health Center where he 
signed a voluntary admission.  The report of psychiatric 
examination noted that his current illness began in August 
1974 when he was divorced for the second time from his wife.  
This was the beginning of a depressive reaction of very 
gradual onset.  The veteran reported two previous psychiatric 
hospitalizations, the first in October 1969 when he had tried 
to jump from a moving vehicle, and the second during which he 
was in the Army in Germany.  He indicated that he was 
presently employed at a local glass company where he had 
worked since 1968, except for his Army service from 1970 to 
1972.  The diagnosis was psychotic depressive reaction and 
depressive neurosis.  

Numerous postservice records of treatment have been added to 
the claims file, including records of treatment and 
hospitalization for schizophrenia.  Records form the Social 
Security Administration show that the veteran was found 
disabled in April 1990 due to mental disorders.  None of the 
postservice records relate the veteran's schizophrenia to 
service.

In March 1997, the veteran filed a claim for service 
connection for schizophrenia.  On VA examination in June 
1997, the veteran described his history to the examiner.  He 
indicated that he had had his first nervous breakdown during 
service and he was in the hospital for "months."  The 
examiner did not render any comment on the onset of the 
veteran's psychiatric disorder.  The diagnosis was 
schizophrenia, paranoid type.  

In September 1998, the veteran wrote that he was hospitalized 
in Germany in 1971 for schizophrenia and would like to be 
service connected for this condition as he felt that his 
schizophrenia started then.  Service connection was denied 
for schizophrenia in a January 1999 rating decision.  In his 
April 1999 notice of disagreement with that decision, he 
indicated that he had been treated through the Ruth Ide 
Center, now the Unisom Behavioral Health Group, since 1972 
and that these records had not been considered.  Records were 
obtained from the Ruth Ide Center showing that the veteran 
had been a client of the Ide Center since 1976.

In a May 2002 personal hearing, the veteran testified that he 
saw a Dr. Dorkman right after he got out of the service, but 
he was now deceased.  He also testified that he was in a 
State Hospital in 1976, after which he started receiving 
treatment at the Ruth Ide Center, which was now Unison.

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2005).  VCAA applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  The VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

First, VA must notify the veteran of evidence and information 
necessary to substantiate his claims.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
veteran was notified of the information and evidence 
necessary to substantiate his claim for service connection 
for schizophrenia, in a March 2004 VCAA compliance letter.

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as military medical 
records, VA records, and records from other Federal agencies.  
Third, VA further informed the veteran that as long as he 
provided enough information about records from private and 
State and local government sources and employers, VA would 
assist in obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Fourth, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was accomplished in the March 2004 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Although the 
veteran was not notified of the evidence necessary to 
establish both the disability rating and the effective date 
of any rating, should service connection be granted, the 
Board finds this error harmless as this decision results in 
a denial of service connection.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in December 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in the development of his claim.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has made 
reasonable attempts to obtain all records of the veteran's 
treatment identified by the veteran.  He was also provided 
the opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, and before a Veterans Law 
Judge, which was held in May 2002.  VA provided an 
examination in June 1997, and although an opinion was not 
provided, the Board finds that the remaining medical evidence 
in the claims file is sufficient to decide the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim for service connection for schizophrenia.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.304(b) (2005).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.306 (2005).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id. In its decisions, the Board is bound to follow 
the precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c).  See also, Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004; Cotant v. Principi, 17 Vet. App. 117 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

As a preliminary matter, the Board notes that in this case, 
there has been no assertion of combat.  Thus, the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are not applicable.

The veteran asserts that his schizophrenia began with his 
hospitalization during his service in Germany.  Although the 
veteran was diagnosed as "normal" on psychiatric 
examination at entry into service, the induction examination 
report references the letter from Dr. Weinblatt, M.D., 
detailing the veteran's preservice psychiatric history and 
the assessment that the veteran had an anxiety neurosis as 
well as a likely undifferentiated schizophrenic process.  As 
such, the Board finds that the veteran's schizophrenia was 
"noted" on examination at entry into service and the 
determinative question is whether the veteran's preexisting 
schizophrenia was aggravated by service.

The Board finds service connection is not warranted because 
there was no permanent increase in severity of the veteran's 
preexisting schizophrenia during service.  The service 
medical records confirm that the veteran was hospitalized 
during service for symptoms of anxiety related to marital 
problems, fearing that he was about to experience a "nervous 
breakdown" which he had had before in 1969, prior to 
service.  He underwent treatment consisting of approximately 
13 days of hospitalization, after which improvement was noted 
and he was noted to be motivated to go back to duty.  
Schizophrenia was diagnosed at discharge.  There was no 
further treatment noted during service for psychiatric 
problems, and he was discharged approximately four months 
later with a normal psychiatric evaluation on discharge 
examination.  

The extensive postservice medical records indicate that 
following his discharge in January 1972, he resumed working 
full time at the glass company where he was employed prior to 
entry into service.  The earliest indication of any treatment 
for psychiatric problems is in July 1975 when he was admitted 
to a private hospital with complaints of voices.  Psychiatric 
examination at that time noted that his current illness began 
in August 1974 when he was divorced for the second time from 
his wife.  

The only evidence of an increase in the severity of the 
veteran's psychiatric disorder during service is the 
veteran's claim itself.  However, the veteran, as a layman, 
is not competent to give a medical opinion on matters 
requiring medical knowledge.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

There is no medical evidence of an increase in severity of 
the veteran's schizophrenia during service, and none of the 
postservice medical evidence links his schizophrenia to his 
active service.  The episode of hospitalization in service 
appears to have been a temporary flare-up of the veteran's 
preexisting psychiatric disorder.  The veteran's preexisting 
schizophrenia did not increase in severity during service and 
thus was not aggravated by service.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for schizophrenia and, therefore, the 
provisions of § 5107(b) are not applicable.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for schizophrenia is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


